PER CURIAM.
Because the jury made no finding that plaintiff suffered compensatory or nominal damages, we reverse the trial court’s final judgment awarding punitive damages. See Lassitter v. International Union of Operating Eng’rs, 349 So.2d 622 (Fla.1976); Globe Sec. Sys. Co. v. Mayor’s Jewelers, Inc., 458 So.2d 828 (Fla. 3d DCA 1984), review denied, 476 So.2d 674 (Fla.1985); contra Eglin Fed. Credit Union v. Curfman, 386 So.2d 860 (Fla. 1st DCA 1980) (failure of jury to assess monetary sum for compensatory damages does not preclude award of punitive damages).
Reversed and remanded for further proceedings consistent with this opinion.